Case 1:18-cv-11657-ER Document 102-1 Filed 06/27/19 Page 1 of 8




                   Exhibit 1
Case 1:18-cv-11657-ER Document 102-1 Filed 06/27/19 Page 2 of 8
Case 1:18-cv-11657-ER Document 102-1 Filed 06/27/19 Page 3 of 8
Case 1:18-cv-11657-ER Document 102-1 Filed 06/27/19 Page 4 of 8
Case 1:18-cv-11657-ER Document 102-1 Filed 06/27/19 Page 5 of 8
Case 1:18-cv-11657-ER Document 102-1 Filed 06/27/19 Page 6 of 8
Case 1:18-cv-11657-ER Document 102-1 Filed 06/27/19 Page 7 of 8
Case 1:18-cv-11657-ER Document 102-1 Filed 06/27/19 Page 8 of 8




                               7
